FILED
                             NOT FOR PUBLICATION                             JUN 14 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANTOKH SINGH,                                    No. 11-72703

               Petitioner,                        Agency No. A079-589-562

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Santokh Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Toufighi v. Mukasey,

538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed over four years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to present sufficient evidence of

changed circumstances in India to qualify for the regulatory exception to the time

limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538

F.3d at 994-97 (underlying adverse credibility determination rendered evidence of

changed circumstances immaterial); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.

2004) (holding “[t]he critical question is . . . whether circumstances have changed

sufficiently that a petitioner who previously did not have a legitimate claim for

asylum now has a well-founded fear of future persecution.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-72703